Affirmed and Opinion Filed June       , 1999




                                           In The
                                 386 U.S. 738 (1967). The brief presents a professional evaluation of

the record showing why, in effect, there are no arguable grounds to advance. See High v.

State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the

brief to appellant, and we advised appellant that he has a right to file a pro se response.
Appellant, however, did not file a pro se response.

       We have reviewed the record and counsel's brief. We agree the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal.

       We affirm the trial court's judgment.

                                                  PER CURIAM

Do Not Publish
TEX. R. APP. P. 47




                                            -2-
                                 Order entered June      , 1999




                                            In The
                                  Qrourt of Appeals
                        ~iftq    Bistrirt of wexas at Ballas
                                     No. 05-97-01287-CR


                       ROBBIE WALLACE GILLESPIE, Appellant

                                               v.
                                 STATE OF TEXAS, Appellee


                                          ORDER

       We GRANT the February 10, 1999 motion of PeterS. Chamberlain for leave to withdraw

as counsel on appeal. We DIRECT the Clerk of the Court to remove PeterS. Chamberlain as

counsel of record for appellant. Further, we DIRECT the Clerk of the Court to send a copy of this

order and all future correspondence to Robbie Wallace Gillespie, TDC #800600, Middleton Unit,

13055 FM 3522, Abilene, Texas 79601.




                                                     FRANCES MALONEY
                                                     JUSTICE